            Case 1:19-cv-00451-AWI-SAB Document 54 Filed 11/19/20 Page 1 of 1


 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   AUTUMN ZETZ, et al.,                             Case No. 1:19-cv-00451-AWI-SAB

10                  Plaintiffs,                       ORDER DIRECTING CLERK OF THE
                                                      COURT TO ADMINISTRATIVELY
11           v.                                       TERMINATE PLAINTIFFS’ MOTION TO
                                                      QUASH AND OBJECTIONS TO
12   BOSTON SCIENTIFIC CORPORATION,                   DEFENDANTS’ NOTICE OF DEPOSITION

13                  Defendant.                        (ECF Nos. 49, 51)

14

15          On November 13, 2020, Plaintiffs filed a motion to quash and objections to Defendants’

16 notice of deposition. (ECF No. 49.) On November 16, 2020, an order was filed requiring

17 Defendants to file a response to the motion to quash by November 18,2020. (ECF No. 50.) On

18 November 17, 2020, a stipulation was filed stating that the motion to quash was moot as the

19 deposition had already taken place and Plaintiffs were withdrawing the motion as it was moot.
20 (ECF No. 51.)

21          Accordingly, the Clerk of the Court is HEREBY DIRECTED to terminate Plaintiff’s

22 motion to quash and objections to Defendant’s notice of deposition (ECF No. 49) and the order

23 requiring Defendants to file a response to the motion (ECF No. 50) is VACATED.

24
     IT IS SO ORDERED.
25

26 Dated:     November 18, 2020
                                                      UNITED STATES MAGISTRATE JUDGE
27

28


                                                  1
